PER CURIAM.
This is an appeal from an order denying the motion of the defendant, Cerella, to set aside a default judgment and ensuing judicial action based thereon. The gravamen of the appellate plaint concerns the adequacy of the service of process. We have examined the allegations and the record, together with the advices of counsel, and find no reversible error. This finding is based primarily upon the failure of the appellant to furnish us an adequate record whereby error might be demonstrated. His primary motion is unsworn and is non-evidentiary. It is upon the facts contained therein that he rests his case. We note that appellant to this date has not established his residence at the time in question and, hence, we cannot test the bona fides of the search made by the plaintiff. We know that there was a hearing conducted on the motion. However, we have not been furnished with a transcript of those proceedings and such testimony as may have been taken. Forasmuch as we know, the appealed ruling, which is pre*86sumptively valid, was given support before the court at that time. We affirm upon authority of Johnstone v. J. W. English Enterprises, Inc., 155 So.2d 835 (3d DCA Fla.1963).
Affirmed.
OWEN, C. J., WALDEN, J., and BROWN, CECIL, Associate Judge, concur.